DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed February 16, 2022, have been considered, but they are not persuasive.
	Applicant’s arguments with respect to the previous rejection of Claim 10 are not applicable, as the features incorporated into Claim 1 are narrower than the previous recitations in Claim 10.  Previous Claim 10 required only one of the number or widths of the sub-electrodes to increase/decrease, while Claim 1 now requires both of the number and widths to increase/decrease.
	Kanehiro (US 2019/0212619) teaches gradually increasing/decreasing the number of sub-electrodes (corresponding to the number of electrodes in the chart in Fig. 9(b)) based on the portion of the pixel within/outside the ideal line (which would change gradually based on the shape of the ideal line), which satisfied the limitations of previous Claim 10.
	Claim 1 now additionally requires that the widths of the sub-electrodes gradually increase/decrease.  As noted in the footnote on page 6 of the November 19, 2021, Office action, as well as in the “Conclusion” section, both of US 2009/0309813 and US 2007/0109468 teach changing the width to achieve a similar result as changing the 
	The arguments with respect to Claim 17 mirror those above with respect to Claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–6, 11, 12, and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0212619 to Kanehiro et al. in view of U.S. Patent Application Publication No. 2007/0109468 to Oku.
	Regarding Claim 1, Kanehiro discloses, and would have rendered obvious (e.g., Figs. 1 and 2 and paragraphs [0021]–[0038] which teach the basic structure, and Figs. 7–9 and paragraphs [0048]–[0064] which teach a specific embodiment) a display panel 100, comprising: a base substrate (labeled GLASS SUBSTRATE, Fig. 2), and a display region 101a/c and a non-display region 101b on the base substrate; wherein the display region has a special-shaped boundary (illustrated as IDEAL LINE, Fig. 1), and includes: a plurality of display pixels 2a and transition pixels 2b; the transition pixels are provided between the display pixels and the special-shaped boundary (Fig. 1); each of the display pixels and each of the transition pixels respectively include: a first electrode 37 and a second electrode 38 insulated from the first electrode (e.g., Fig. 2(b), insulation is 
	Kanehiro further would have rendered obvious wherein the first electrode is a pixel electrode and the second electrode is a common electrode; or, the first electrode is a common electrode and the second electrode is a pixel electrode (e.g., paragraphs [0028]–[0030]), the first electrode is a planar electrode (e.g., Fig. 7, where the first and second electrodes are interchangeable in name), and the second electrode is a slit electrode (Fig. 7); the slit electrode includes: at least two sub-electrodes with a slit 
	Kanehiro teaches that in the direction from the side close to the special-shaped boundary to the side away from the special-shaped boundary, the numbers of sub-electrodes gradually increases (e.g., Figs. 8 and 9 and paragraphs [0061]–[0064], where Fig. 9(b) teaches that the transition may go from 0 to 1 to 2 to 3 to 4 sub-electrodes as the direction extends away from the special-shaped boundary).
	However, Kanehiro does not explicitly disclose that in the direction from the side close to the special-shaped boundary to the side away from the special-shaped boundary: both the numbers of sub-electrodes and the widths of the sub-electrodes in the row or the column of the transition pixels gradually increase; or, both the numbers of sub-electrodes and the widths of the sub-electrodes in the row or the column of the transition pixels gradually decrease (emphasis added).
	Oku discloses a display with pixels, and is directed to reducing the color lines at edges of the display area, similar to Kanehiro, and teaches that pixels in a transition area may be formed with a narrower width based on a desired reduction in brightness (e.g., Fig. 5 and paragraphs [0020]–[0021]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Kanehiro to additionally have – in addition to the number of sub-electrodes gradually increasing – in the direction from the side close to 
	Regarding Claim 2, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious wherein the plurality of display pixels and transition pixels are arranged in a two-dimensional matrix along a row direction and a column direction (Figs. 1 and 8); and the special-shaped boundary is neither parallel nor perpendicular to the row direction and the column direction (Figs. 1 and 8).
	Regarding Claim 3, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious wherein the special-shaped boundary has a circular arc shape (Figs. 1 and 8).
	Regarding Claim 4, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious wherein at least one row or one column of transition pixels is provided (e.g., Fig. 1); and in the direction from the side close to the special-shaped boundary to the side away from the special-shaped boundary, areas of the first electrodes, areas of the second electrodes, or areas of both the first electrodes and the second electrodes of the row or the column of transition pixels gradually increase or decrease (e.g., Fig. 9 and paragraphs [0061]–[0064], teaching and suggesting a more fine gradation in the increase or decrease in pixel electrode areas).
Regarding Claim 5, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious wherein each of the transition pixels and each of the 
Regarding Claim 6, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious wherein the transition pixels and the display pixels have an equal area (e.g., Figs. 1 and 8).
Regarding Claim 11, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious wherein an orthogonal projection of the first electrode on the base substrate covers an orthogonal projection of the second electrode on the base substrate (e.g., based on the FFS structure of Fig. 2(b)).
Regarding Claim 12, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious wherein a material of the first electrode and the second electrode includes a transparent conductive material (where Kanehiro teaches the display operating by selectively transmitting light from a backlight through the pixel, it would have been obvious to have the pixels be transparent, and because the pixels are designed to hold a voltage, it would have been obvious to form the pixels as conductive, e.g., paragraphs [0024]–[0025]).
Regarding Claim 16, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious a display apparatus, comprising: the display panel 

Regarding Claim 17, Kanehiro discloses, and would have rendered obvious (e.g., Figs. 1 and 2 and paragraphs [0021]–[0038] which teach the basic structure, and Figs. 7–9 and paragraphs [0048]–[0064] which teach a specific embodiment) a fabrication method of a display panel 100, comprising: providing a base substrate (labeled GLASS SUBSTRATE, Fig. 2); and forming a display region 101a/c and a non-display region 101b on the base substrate; the display region having a special-shaped boundary (illustrated as IDEAL LINE, Fig. 1), and including: a plurality of display pixels 2a and transition pixels 2b; the transition pixels being provided between the display pixels and the special-shaped boundary (Fig. 1); each of the display pixels and each of the transition pixel respectively including: a first electrode 37 and a second electrode 38 insulated from the first electrode (e.g., Fig. 2(b), insulation is not explicitly taught, but would have been obvious to ensure that the pixel and common electrodes can operate independently to develop a voltage difference therebetween to control orientation of the liquid crystals and thus control grayscale levels of display in each pixel); and the first electrode and the second electrode being configured to apply a voltage to the display pixel or the transition pixel corresponding thereto (e.g., paragraph [0030], where Kanehiro appears to describe the orientation control layers as causing the electric field to act between the pixel and common electrodes, but one of ordinary skill in the art would recognize that the orientation control layer does not create the electric field, but instead controls orientation of liquid crystals when an electric field is developed between 
	Kanehiro further would have rendered obvious wherein the first electrode is a pixel electrode and the second electrode is a common electrode; or, the first electrode is a common electrode and the second electrode is a pixel electrode (e.g., paragraphs [0028]–[0030]), wherein the first electrode is a planar electrode (e.g., Fig. 7, where the first and second electrodes are interchangeable in name), and the second electrode is a slit electrode (Fig. 7); the slit electrode includes: at least two sub-electrodes with a slit provided between two adjacent sub-electrodes (e.g., Fig. 7(a)), the second electrodes of the transition pixel and the second electrodes of the display pixel have at least one of the following differences therebetween: numbers of the sub-electrodes are different (e.g., Figs. 7–9), and widths of the sub-electrodes are different, at least one row or one column of transition pixels are provided (e.g., Fig. 1). 
	Kanehiro teaches that in the direction from the side close to the special-shaped boundary to the side away from the special-shaped boundary, the numbers of sub-electrodes gradually increases (e.g., Figs. 8 and 9 and paragraphs [0061]–[0064], 
	However, Kanehiro does not explicitly disclose that in the direction from the side close to the special-shaped boundary to the side away from the special-shaped boundary: both the numbers of sub-electrodes and the widths of the sub-electrodes in the row or the column of the transition pixels gradually increase; or, both the numbers of sub-electrodes and the widths of the sub-electrodes in the row or the column of the transition pixels gradually decrease (emphasis added).
	Oku discloses a display with pixels, and is directed to reducing the color lines at edges of the display area, similar to Kanehiro, and teaches that pixels in a transition area may be formed with a narrower width based on a desired reduction in brightness (e.g., Fig. 5 and paragraphs [0020]–[0021]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Kanehiro to additionally have – in addition to the number of sub-electrodes gradually increasing – in the direction from the side close to the special-shaped boundary to the side away from the special-shaped boundary, the width of the sub-electrodes in the row or the column of the transition pixels to gradually increase, as suggested by Oku, in order to further reduce the color lines at edges of the display area, where the width would increase towards the display area as greater brightness is desired in the display area.
Regarding Claim 18, the combination of Kanehiro and Oku (citing to Kanehiro) would have rendered obvious forming an insulating layer between the first electrode and the second electrode (e.g., based on the FFS structure of Fig. 2(b), where insulation is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 105527764A (cited in Applicant’s November 29, 2021 IDS), in particular Fig. 5, reproduced below, appears to show most of the claimed features, with the exception that the width of the sub-electrodes appears to increase while the number of sub-electrodes decreases when moving away from the special-shaped boundary (where the claims recite that they either both increase or both decrease, not a mix).

    PNG
    media_image1.png
    831
    555
    media_image1.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871